Citation Nr: 0833390	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  01-08 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran had active military service from January 3, 1980 
to February 29, 1980.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In April 2002, the veteran testified 
at hearing before a Veterans Law Judge at the RO (Travel 
Board hearing) who has since retired.  A copy of the hearing 
transcript is in the record.

In September 2002, the Board reopened the veteran's claim due 
to the submission of new and material evidence.  In September 
2003, the Board remanded the appeal to the RO for a VA 
medical examination.  In June 2004, the Board remanded the 
case for VA to comply with its duty to notify and assist 
claimants and, again, remanded the case, in March 2006, for 
another hearing before an active Veterans Law Judge at the 
RO.  Subsequently, in July 2006, the veteran withdrew his 
request for a Travel Board hearing.

In an October 2006 decision, the Board denied entitlement to 
service connection for a right knee disorder.  The veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 2007 
Order, the Court vacated the Board's decision and remanded 
this appeal for further development consistent with 
instructions in a November 2007 Joint Motion to Remand.  In 
March 2008, the Board remanded the case for a VA examination 
pursuant to the Board's remand of September 2003, and to the 
Court's remand of December 2007.  The case has been returned 
to the Board for further appellate consideration.


FINDING OF FACT

There is no competent evidence showing that the veteran has a 
right knee disability that began during military service.


CONCLUSION OF LAW

A right knee disorder was not incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

A May 2005 letter was provided to the veteran before the 
April 2008 supplemental statement of the case, and it 
satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since it informed the 
veteran of what evidence was needed to establish his service 
connection claim, what VA would do and had done, and what 
evidence he should provide.  The May 2005 letter also 
informed the veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records, VA treatment records, and private treatment records 
have been obtained.  Additionally, the veteran was provided 
with VA examinations in December 2002 and April 2008.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided such notice in June 2006.  However, since the 
veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In order 
to prevail in a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2007).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).  

The veteran contends that he is entitled to service 
connection for a right knee condition.  At his July 1997 
hearing at the RO, the veteran stated that his knee injury 
occurred as a result of road marches, falling down on his 
knees, standing, and crawling, all of which were part of his 
basic training.  The veteran further stated that he was sent 
to sick call and given x-rays.

The veteran's service treatment records show that he 
presented with right leg pain in January 1980 following a ten 
mile march.  The clinician ruled out Osgood-Schlatter 
disease.

In February 1980, the veteran presented with a right knee 
problem.  The clinician found that an x-ray showed that he 
was negative for Osgood-Schlatter disease.

Later in February 1980, the veteran again presented with a 
knee problem.  He stated that indirect trauma had occurred 
while he was on a road march.  The clinician found that the 
veteran had chondromalacia, and ruled out bone spurs.

Still later in February 1980, the veteran again presented 
with right knee pain.  The clinician noted that repeat x-rays 
of the veteran's right knee showed no spurring.  The 
clinician's assessment was that the veteran had mild 
chondromalacia with no effusion, and a prominent tibial 
tubercle with no tenderness or heat.  An x-ray was negative 
for Osgood-Schlatter disease.

In his last February 1980 entry, the veteran reported 
experiencing some swelling and crepitus, although it is 
unclear whether this referred to his right or left knee.  The 
clinician found that the veteran had tender patellae, and 
some effusion in his right knee.  The clinician also found a 
slight decrease to the veteran's range of motion on flexion.  
The clinician assessed that the veteran had chondromalacia.

At his April 1998 hearing before the Board, the veteran 
stated that dropping to his knees while in basic training 
caused his knee injury, and that crawling, marching, and 
jogging made it worse.  He further stated that, although he 
was not given any physical treatment while in service, he was 
placed on sick call and x-ray study of the knee was 
undertaken.  Additionally, the veteran stated that he had not 
sought benefits sooner because his sergeants had told him 
that he was not a veteran.

The veteran visited a private physician for his knees in 
April 1998.  The physician noted that the veteran stated that 
he had hurt his knees in service.  The physician found that 
the veteran had an elongated patellar ligament with weak 
vastus medialis obliqus.

The veteran returned to his private physician in May 1998.  
The physician noted that "I don't know but maybe he wants 
his disability now, not really sure....I didn't really see a 
lot wrong with him."  The physician scheduled the veteran 
for an MRI on his right knee.  The private radiologist found 
that the MRI revealed a small irregular tear of the posterior 
horn of the medial meniscus, and a small joint effusion.

Later in May 1998, the veteran's private physician examined 
the MRI results.  He noted that he believed the veteran "is 
trying to get something, I think, out of the Veterans 
Administration."  He found that the veteran has a congenital 
abnormality with elongation of the patellar ligament, and 
that he basically has absent vastus medialis obliqus 
bilaterally.  The physician noted that the veteran's MRI 
showed a tear of the medial meniscus, but that "the medial 
meniscus tear is not related to his congenital problem and 
what he had in the service eighteen years ago."

A March 2000 handwritten letter, signed only "K," noted 
that "He stated there is no way to tell how old the tear 
is-it could have happened in the Service-CT Scan would not 
show this [tear]-only [an] MRI [would show the tear].  I 
gave this info to [the veteran]."  The same handwritten 
letter, this time on the veteran's private physician's 
stationary, was later submitted to VA, this time with the 
"K" removed and the notation "N 8-23-01" in its place.  
This statement is similar to the veteran's contentions in his 
October 2001 substantive appeal and at his April 2002 hearing 
before the Board, in which he argued that the x-rays in 
service would have been unable to find the tear in his knee, 
and that only an MRI would have been able to do so.  Although 
the appearance of his physician's letterhead and the changing 
of the signature in the second submission of this letter give 
some reason to doubt its authenticity, the Board extends the 
benefit of the doubt to the veteran and accepts this letter 
as medical evidence from the office of his private physician.  
38 U.S.C.A. § 5107; cf. Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board is entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).

In an April 2000 statement, the veteran wrote that he began 
experiencing pain and swelling in his knees during basic 
training, and that he was put on sick call and had several x-
rays of his knee.  He again stated that he was told at 
discharge that he was not a veteran, and that he was 
ineligible for benefits.  He stated that he was told years 
later that he was a veteran, and thus potentially eligible 
for benefits.

In his October 2001 substantive appeal, the veteran stated 
that his private physician had told him that "the military 
did not have the technology to find the tear in my knee" 
during his time in service, and that only a magnetic 
resonance imaging (MRI) could find the tear.

At his April 2002 hearing before the Board, the veteran 
stated that he had no problems with his knee prior to 
service.  He also again stated that his private physician had 
told him that at the time of his service, in 1980, an x-ray 
would not have been able to find the problem with his knee.  
When asked to explain why he had waited from 1980 until 1996 
to file a claim for his knee injury, the veteran stated that 
he had waited because his knee problem did not stop him from 
doing his civilian work, and because he wanted to avoid 
hospitals and surgery.

In light of the uncertainty of the etiology of the veteran's 
right knee condition, he was provided with a VA examination 
in December 2002.  The VA examiner reviewed the veteran's 
claims file.  On examination, the veteran's gait was 
unremarkable.  His right knee had a range of motion of 0 to 
140 degrees, although he did have some pain on maximum 
flexion over the area of the anterolateral and the 
posterolateral joint line.  He also had tenderness to 
palpation over these areas.  There was no tenderness over the 
tibial tubercle.  There was also some pain with patellar 
compression.  There was no crepitation, redness, heat, 
swelling, or ligamentous instability.  McMurray's testing was 
negative.  Thigh measurements one handbreath above the 
superior patellar border were 37 centimeters
 bilaterally.  He was able to heel and toe walk.  He was able 
to squat and arise again with audible popping of both knees 
noted.  He described pain on the medial aspect of the right 
knee with squatting.

In an August 2004 statement, the veteran again wrote that his 
knees began to give him trouble during basic training, 
probably as a result of having to drop to his knees in a sand 
pit.  He further stated that the road marches and running 
during basic training worsened the condition of his knees.

Based on the above examination and review of the claims file, 
the VA examiner opined that it was less likely than not that 
the veteran's right knee condition was related to his time in 
service.  The VA examiner noted that the veteran's problems 
in service were a flairup of pain which possibly represented 
patellar tendonitis, as well as chondromalacia patella, which 
manifested over the area of the tibial tubercle and under the 
patella (kneecap).  It was further noted that these areas 
were asymptomatic during the current VA examination, and that 
the veteran showed no evidence on current examination of 
either patellar tendonitis or chondromalacia patella.  
Additionally, it was noted that the posterior horn tear of 
the medial meniscus found on the veteran's May 1998 MRI was 
"unlikely to have been mistaken for chondromalacia or 
Osgood-Schlatter disease" in service, had the tear been 
present then.  There was no evidence of a right knee disorder 
which pre-existed service.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, the 
medical opinion is competent medical evidence.

In April 2008, the veteran was provided with a second VA 
examination on his right knee, by a different VA examiner.  
The VA examiner reviewed the veteran's claims file.  On 
examination, the veteran had normal gait.  His right knee 
showed normal skin and no effusion.  The veteran had full 
extension of 0 degrees to 140 degrees of flexion, with no 
pain during range of motion testing.  The veteran had no 
tenderness to palpation along the medial or lateral joint 
lines, or along the medial or lateral facets of his patella.  
Active range of motion and passive range of motion were 
equal, and there were no additional limitations with three 
repetitions.  He was stable to varus and valgus stress at 0 
degrees and 30 degrees, and had less than 5 millimeters of 
anterior and posterior motion at 30 degrees and 90 degrees.  
He had a negative McMurray's test.  He had 5/5 strength 
throughout and was neurovascularly intact.  The VA examiner 
was "unable to find anything on my physical exam today that 
indicates any knee pathology.  Therefore my diagnosis is 
normal knee exam."  On that basis, the VA examiner opined 
that it was less likely than not that the patient's right 
knee condition was related to his active duty.  He also noted 
that the veteran's knee problem did not pre-exist his time in 
service.

Again, because the VA examiner is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions, his medical opinion is 
competent medical evidence.  38 C.F.R. § 3.159(a)(1).

By contrast, the veteran's statements attributing his current 
right knee condition to his time in service are less 
persuasive than the VA examiners' professional medical 
opinions.  As a layperson with no apparent medical expertise 
or training, the veteran is not competent to comment on the 
etiology of a medical disorder.  Where, as here, the 
determinative issue involves medical causation, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

The preponderance of the evidence is against the award of 
service connection for the veteran's claim of a right knee 
condition, and it follows that the benefit of the doubt 
doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

Consequently, the veteran's claim of service connection for a 
right knee condition is denied.


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


